In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO.  09-06-219 CV

______________________

 
PO'WELL BIN IMAM KHIDIR KHIFATAN TUFAN SAYAH MUHAMMAD,

Appellant


V.


WARDEN STALONE, Appellee




 On Appeal from the 1A District Court

Tyler County, Texas

Trial Cause No. 19911




MEMORANDUM OPINION
	Appellant Po'well Bin Imam Khidir Khifatan Tufan Sayah Muhammad sued the
warden of the Gib Lewis Unit, where Po'well is confined, in connection with Po'well's
grievances concerning his diet.  The trial court dismissed the case for noncompliance with
the statutory requirements for suits filed by indigent inmates.  The appellant perfected his
appeal but failed to file a brief.  On March 22, 2007, notice was given to all parties that the
appeal was subject to dismissal for want of prosecution.  We dismiss the appeal for want of
prosecution.  See Tex. R. App. P. 38.8(a)(1).
	APPEAL DISMISSED.
								____________________________
									DAVID GAULTNEY
										 Justice

Opinion Delivered April 26, 2007

Before Gaultney, Kreger and Horton, JJ.